Ekwall, Judge:
This is a protest against the collector’s assessment of duty on wooden boxes imported from Japan on March 30 and October 3, 1949, as smokers’ articles, at 30 per centum ad valorem under paragraph 1552 of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, T. D. 51802. It is claimed that the merchandise is properly dutiable as manufactures of wood, at 25 per centum ad valorem under paragraph 412, as modified by the General Agreement on Tariffs and Trade, T. D. 51802, and the President’s proclamation of April 22, 1948, T. D. 51898. The claims are limited to the items designated on the invoices as HW 70, in cases numbered 133, 134, and 135 of entry No. 2453, and in cases numbered 16 and 17 of entry No. 5697.
At the trial, George B. Parks, examiner at the port of San Francisco, testified that he is familiar with the merchandise covered by this protest and that it is composed of wood. A representative sample was received in evidence as plaintiff’s exhibit 1. It consists of a decorated wooden box about 6 inches long, 3% inches wide, and 2% inches deep. It cannot readily be opened as various interlocking segments on the ends, and the, top must be moved in turn to do so.
The witness testified that he became familiar with the uses of such boxes by inquiry in the trade and that they are sold as trick boxes, not as cigarette boxes. He said that they are too complicated to open for use as smokers’ articles, since many moves are required, whereas an ordinary cigarette box is just opened at the top.
On cross-examination, Mr. Parks testified that he had examined the merchandise in question and was then of the opinion that the boxes were smokers’ articles, but that he had changed his view after inquiry in the trade and is now satisfied that they are not, but are just trick boxes. He stated further that such merchandise is now and has been for 2 years classified as manufactures of wood.
On the record presented, we hold that the boxes herein are not smokers’ articles, but are manufactures of wood, dutiable at 25 per centum ad valorem under paragraph 412 of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, T. D. 51802, and the President’s proclamation of April 22, 1948, T. D. 51898.
The protest is sustained and judgment will be rendered for the plaintiff.